DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/10/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (U.S. Pub. No. 2021/0065625).
As to claim 1, Wang teaches a display device (display device, [0004]) comprising:
a substrate including a first display area (A1 including the boundary area A3) and a second display area (A2), ([0078], lines 1-4) including a transmission area (Fig. 2E, the pixel areas of the first display area A1 including the boundary area A3 having 
first pixels in the first display area (pixels 40 are arranged in the first display area A1, Fig. 2E); and
second pixels in the second display area (pixels 30 are arranged in the second display area A2),
wherein a distance between a first sub-pixel from among the first pixels (sub-pixel 3 of the pixels 40), the first sub-pixel (3) being adjacent to a boundary area between the first display area and the second display area (sub-pixel 3 is located adjacent to a boundary area between first display area A1 and the second display area A2) and emitting light of a first color (sub-pixel 3 has a first emitting color defined by a mesh pattern), and a second sub-pixel (3) from among the second pixels (30), the second sub-pixel (3 of pixels 30) being adjacent to the boundary area (pub-pixel 3 of pixel 30 is located adjacent to the boundary area of areas A1/A3 and A2), emitting light of the first color (as can be seen in fig. 2E, the sub-pixel 3 of pixel 30 has a first color similar to sub-pixel 3 of pixel 40, which are shown as having a mesh pattern), and through which a virtual line passing through a center of the first sub-pixel passes (a virtual line can pass through the mesh pattern sub-pixels 3 in both horizontal direction and in vertical direction depending on which side of the boundary is being considered), has a value based on a pixel pitch (the distance between the sub-pixels has a value depending on the repeated sub-pixels in areas A1 and A2 that have a certain distance from center point to center point, wherein as can be seen in Fig. 2E, in a horizontal 
As to claim 2, Wang teaches the second sub-pixel is a pixel from among the second pixels and through which the virtual line first passes (the second sub-pixel 3 of the second pixels 30 having a virtual line first passing through the mesh pattern sub-pixel and then passing through a similar color sub-pixel in pixel 40, Fig. 2E).
As to claim 3, Wang teaches the second pixels are in units of pixel groups (the second pixels 30 are in units of pixel groups having four pixels in a row),
wherein transmission areas surround the pixel groups (the transmission areas P1 surround the pixel groups, Fig. 2E).
As to claim 4, Wang teaches a structuring of the second pixels constituting the pixel groups is same as a structuring of the first pixels (the structure of the second pixels 30 comprises of three rectangular sub-pixels, which is the same as the structure of the first pixels 40).
As to claim 5, Wang teaches an area of each of the second pixels is different from an area of a first pixel corresponding to the second pixel (area A2 of the second pixels 30 has less pixels than area A1 of the first pixels 40).
As to claim 6, Wang teaches a structuring of the second pixels constituting the pixel groups is different from a structuring of the first pixels (area A2 of the second pixels 30 has less pixels than area A1 of the first pixels 40).
As to claim 7, Wang teaches the pixel pitch is a center distance between first pixels emitting green light (the pixels 40 have green emitting sub-pixels 2, wherein the pixel pitch is interpreted as a distance between first pixels 40 that emit green lights, which has a value of 2 sub-pixels calculated as half of each green sub-pixel and a full sub-pixels in between the two green sub-pixels, Fig. 2E).
As to claim 8, Wang teaches the virtual line is parallel to data lines or scan lines connected to the second pixels (as can be seen in figures 2E the virtual line is a horizontal line and as can be seen in Fig. 9, the gate line extended out of the gate driving circuits GOA1, GOA3, and etc. are also horizontal, therefore the virtual line is parallel to gate lines that are connected to the second pixels 30).
As to claim 9, Wang teaches the distance between the first sub-pixel (sub-pixel 3 of pixel 40) and the second sub-pixel (sub-pixel 3 of pixel 30) is a shortest straight-line distance between an edge of the first sub-pixel and an edge of the second sub-pixel (the distance between sub-pixel 3 of pixel 40 and sub-pixel 3 of pixel 30 is a shortest straight line distance between the edge of the two sub-pixels in the first row of the pixels).
As to claim 10, Wang teaches the distance between the first sub-pixel and the second sub-pixel is greater than or equal to the pixel pitch (in the first row, the distance 
As to claim 11, Wang teaches the distance between the first sub-pixel and the second sub-pixel is a shortest straight-line distance between a line passing through a center of the first sub-pixel and a line passing through a center of the second sub-pixel (As can be seen in fig. 2E, the mesh pattern sub-pixels in the first row are arranged in a straight line, wherein the shortest distance between them is a straight line passing though the center of the first sub-pixel 3 of the pixel 40 and the second sub-pixel 3 of the pixel 30).
As to claim 12, Wang teaches the distance between the first sub-pixel and the second sub-pixel is within a certain range of twice the pixel pitch (the distance between the first sub-pixel 3 of pixel 40 and the second sub-pixel 3 of pixel 30 for the first row is four sub-pixels, which is within a certain range of twice the pixel pitch of 8 sub-pixels, which is calculated as 2x (a distance of 4 sub-pixels)).
As to claim 13, Wang teaches the distance between the first sub-pixel and the second sub-pixel is within ±30% of twice the pixel pitch (the distance between the first sub-pixel 3 of pixel 40 and the second sub-pixel 3 of pixel 30 for the first row is four sub-pixels for the immediately adjacent pixels 30 and 40, and 8 sub-pixel for sub-pixels 3 of pixel 40 adjacent to the border pixel 40, wherein 8-sub-pixel difference is within the ±30% of twice the pixel pitch of 8 sub-pixels. The +30% of 8 sub-pixel distance is 10.4 
As to claim 19, Wang teaches a display device (display device, [0004]) comprising:
a substrate including a first display area (A1 including the boundary area A3) and a second display area (A2), ([0078], lines 1-4) including a transmission area (Fig. 2E, the pixel areas of the first display area A1 including the boundary area A3 and the second display area A2 have transparent pixels P1 and P2, which are considered as the transmission area);
first pixels in the first display area (pixels 40 are arranged in the first display area A1, Fig. 2E); and
second pixels in the second display area (pixels 30 are arranged in the second display area A2),
wherein a center distance between a first sub-pixel (3) from among the first pixels (sub-pixel 3 of the pixels 40), the first sub-pixel (3) being adjacent to a boundary area between the first display area and the second display area (sub-pixel 3 is located adjacent to a boundary area between first display area A1 and the second display area A2) and emitting light of a first color (sub-pixel 3 has a first emitting color defined by a mesh pattern), and a second sub-pixel (3) from among the second pixels (sub-pixel 3 of pixel 30), the second sub-pixel (3) being adjacent to the boundary area (pub-pixel 3 of pixel 30 is located adjacent to the boundary area of areas A1/A3 and A2), emitting light 
As to claim 20, Wang teaches the second pixels are in units of pixel groups (the second pixels 30 are in units of pixel groups having four pixels in a row),
wherein transmission areas surround the pixel groups (the transmission areas P1 surround the pixel groups, Fig. 2E), and
a structuring of the second pixels constituting the pixel groups is same as or different from a structuring of the first pixels (the structure of the second pixels 30 
As to claim 21, Wang teaches the pixel pitch is a center distance between first pixels emitting green light (the pixels 40 have green emitting sub-pixels 2, wherein the pixel pitch is interpreted as a distance between first pixels 40 that emit green lights, which has a value of 2 sub-pixels calculated as half of each green sub-pixel and a full sub-pixels in between the two green sub-pixels, Fig. 2E), and
the virtual line is parallel to data lines or scan lines connected to the second
pixels (as can be seen in figures 2E the virtual line is a horizontal line and as can be seen in Fig. 9, the gate line extended out of the gate driving circuits GOA1, GOA3, and etc. are also horizontal, therefore the virtual line is parallel to gate lines that are connected to the second pixels 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Moon (U.S. Pub. No. 2016/0093679).
As to claim 14, Wang teaches the display device of claim 1,
Wang does not teach an inorganic insulating layer,
Moon teaches an inorganic insulating layer on the substrate (inorganic insulating layer 213 is arranged on the substrate 10, Fig. 3),
wherein the inorganic insulating layer (213) includes an opening (H2, Fig. 3) corresponding to the transmission area and the boundary area (the opening H2 corresponds to the transmission area 200 through which external light is transmitted and is located on the boundary area of region 200 with region 100).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the inorganic insulating layer and openings of Moon to the display device of Wang because the width of the first opening can be larger than the width of the second opening, and by forming the first and second openings respectively in the organic insulating film and the pixel defining film, the transmittance of the second region can increase, [0092], lines 8-12.
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
The title of the application has been accepted by the examiner.
Applicant argues that Wang does not teach that any of the sub-regions A1, A2, or A3 consists of only the transparent pixels P1, P2, i.e. the examiner asserted 
Examiner respectfully disagrees as the transmission area comprises of area A3, which has pixels 40. The pixels emit light and therefore the pixels 40 in area A3 are considered as transmission area. The areas A1, A2, and A3 are all transmission areas wherein the pixels and sub-pixels illuminate and transmit their corresponding colors. The boundary area mentioned as A3 comprises of pixels 40, which are pixels made of a plurality of sub-pixels and transmit their corresponding colors. The boundary area comprises of area A3, which is one of the transmission areas, therefore, the boundary area consists of the transmission area. Examiner suggests that the Applicant should describe the transmission area and boundary area in more details in order to overcome the prior art references. 

Allowable Subject Matter
Claims 16-18 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to because the prior art references do not teach a fourth sub-pixel of the second pixels emitting color different from the second color and a distance between a third sub-pixel and a fourth sub-pixel, which are arranged in a straight line has a minimum value among gap values of a pixel defining layer between 
Claim 16 is allowed because the prior art references do not teach the distance between the first sub-pixel of the first pixels and the second sub-pixel of the second pixels that are having a different color is greater than or equal to a minimum value among gap values of a pixel-defining layer between the first pixels and gap values of a pixel-defining layer between the second pixels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691